Citation Nr: 1745886	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-33 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a visual disorder.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to service connection for right leg strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in April 2016.  

The issue of entitlement to service connection for a visual disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

2.  A right lower extremity radiculopathy disability was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.



3.  A right leg strain disability was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right lower extremity radiculopathy disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a right leg strain disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not been provided a VA examination to address his service connection claims for cervical spine and right lower extremity disorders.  However, there is no indication of a current disability nor signs and symptoms of a current disability that may be reasonably attributed to any specific event, injury, or disease during active service.  The Veteran was asked to provide evidence in support of his claims, including at his hearing in January 2016 and in VA correspondence issued in June 2016, but that no credible or verifiable information was provided.  His testimony as to having sustained injuries in service, including a neck injury while assisting during a dental procedure and having stuck his right lower extremity on a piece of dental equipment, are inconsistent with the other evidence of record.  To the contrary, as will be discussed, there is post-service evidence that weighs against such a finding. Therefore, an examination as to these matters is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).

Records also show that the Veteran reported he was not treated for these disorders in service, but that he had non-VA treatment, including as a military dependent, soon after service.  He was requested to provide evidence in support of his claims or to provide information sufficient  for further assistance by VA correspondence, including dated in June 2016, but no such information was provided.  The development requested on remand has been substantially completed.  

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist as to the cervical spine and right lower extremity claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no evidence of a present applicable chronic disease in this case.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has a cervical spine disability, right lower extremity radiculopathy, and right leg strain as a result of active service.  At his hearing in January 2016 he report that he sustained a neck injury while assisting during a dental procedure when he was struck in the eye with debris and jerked his head back in a sudden motion.  He also reported he injured his right lower extremity when he struck it on a piece of dental equipment.  He asserted that he had present cervical spine and right lower extremity disabilities as a result of these injuries and the wear and tear of his duties in service.  

Service treatment records are negative for complaint, treatment, or diagnosis related to the cervical spine or right lower extremity.  There is also no reference to any of these claimed conditions post-service.  Indeed, when he was seen in December 2011, which was more than 15 years post-service, the Veteran denied neurologic symptoms, including numbness and paresthesias, and a musculoskeletal examination at that time revealed no joint pain, stiffness, or swelling.  


Based upon the evidence of record, the Board finds that a cervical spine disability, right lower extremity radiculopathy, and right leg strain were not manifest during service.  The preponderance of the evidence also fails to establish a present cervical spine, right lower extremity radiculopathy, or right leg strain disability that is etiologically related to service.  

Consideration has also been given to the Veteran's personal assertion that he has present disabilities related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating muscular and/or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a cervical spine disability, right lower extremity radiculopathy, and right leg strain is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for right lower extremity radiculopathy is denied.

Entitlement to service connection for right leg strain is denied.


REMAND

Although pursuant to the April 2016 remand a medical opinion was obtained in June 2016, an additional, clarifying opinion is required for an adequate determination.  The Board notes that the June 2016 VA examiner found the Veteran's in-service identified eye conditions (congenital/developmental refractive error - hyperopia, astigmatism) were less likely incurred during service, but did not address whether a congenital or developmental defect was aggravated by a superimposed disease or injury during military service or whether any manifest disease progressed at an abnormally high rate during service.  In an April 2017 brief the Veteran's representative asserted that visual acuity in this case had degenerated beyond the natural progression for the disorder.  

Service connection may be granted for congenital or developmental defects if a superimposed disease or injury occurs during military service.  See VAOPGCPREC 82-90 (July 18, 1990).  Service connection may also be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds a clarifying VA medical opinion is required.  Up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion from the June 2016 VA examiner, or if unavailable another appropriate medical specialist, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's in-service identified eye conditions (congenital/developmental refractive error - hyperopia, astigmatism) were aggravated by a superimposed disease or injury during military service or whether any manifest eye disease progressed at an abnormally high rate during service.

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.


3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


